Case 1:19-cv-00126-SPW-TJC Document 44 Filed 06/02/20 Page 1 of 2

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JUN ~ 2 2020
BILLINGS DIVISION Clerk, U S District Court
District Of Montana
Billings
PENDER WEST CREDIT 1 REIT,
LLC, CV 19-126-BLG-SPW
Plaintiff,
ORDER ADOPTING
VS. MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

KHAN REAL ESTATE, LLC,
MANSOOR A. KHAN, WESTERN
INN MOTEL, LLC, CREDIBLY,

Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on

May 18, 2020. (Doc. 31). The Magistrate recommended the Court deny the

Plaintiff's motion to remand and grant in part and deny in part the Defendants’

motion to dismiss. (Doc. 31 at 13).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate’s Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate’s Findings and Recommendation for clear error.
g g

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
Case 1:19-cv-00126-SPW-TJC Document 44 Filed 06/02/20 Page 2 of 2

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 31) are ADOPTED IN FULL.

IT IS FURTHER ORDERED the Plaintiff's motion to remand (Doc. 2) is
DENIED.

IT IS FURTHER ORDERED the Defendants’ motion to dismiss (Doc. 20) is
GRANTED in part and DENIED in part. The Court has jurisdiction over Khan
Real Estate and Western Inn but lacks jurisdiction over Mr. Khan because of

insufficient service of process.

d
DATED this .2" day of June, 2020.

Liven 2 bite

SUSAN P. WATTERS
United States District Judge
